DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  claims 1 – 7 and 11 – 20 in the reply filed on 18 January 2022 is acknowledged.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 and 12 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5, 7 – 9, 12, and 13 of U.S. Patent No. 10,388,054. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 3, 5, 7 – 9, 12, and 13 of U.S. Patent No. 10,388,054 anticipated claims 1-7 and 12 – 20.
AN: 16/946,788
US 10,388,054
a method of generating and displaying data on a display device, the method comprising: 
A method of generating and displaying data on a display device, the method comprising: 
receiving an input to interact with an image presented via the display; 
receiving an input from a user on an input device to interact with an image presented via the display;
generating a sequence of frames in response to the input, the sequence of frames having an animation frame rate independent of a current refresh rate of the display device, the animation frame rate determined based on a parameter associated with the input; 
generating a sequence of frames in response to the input, the sequence of frames having an animation frame rate independent of a current refresh rate of the display device, the animation frame rate determined based on a velocity of the input; 
configuring display events associated with the sequence of frames, the display events including configuration data to configure a display engine to display one or more frames in the sequence of frames, each frame in the sequence of frames having a requested presentation time based on the animation frame rate; 
configuring display events associated with the sequence of frames, the display events including configuration data to configure a display engine to display one or more frames in the sequence of frames, each frame in the sequence of frames having a requested presentation time based on the animation frame rate;
processing a first display event associated with a first frame in the sequence of frames, wherein processing the first display event includes reading the configuration data to configure the display engine to display the first frame; 
processing a first display event associated with a first frame in the sequence of frames, wherein processing the first display event includes reading the configuration data to configure the display engine to display the first frame;
presenting the configuration data to the display engine at a display time based on the requested presentation time; and 

presenting the configuration data to the display engine at a display time based on the requested presentation time; 

dynamically refreshing the display device based on the display time to display the sequence of frames.
dynamically refreshing the display device based on the display time to display the sequence of frames; 

periodically reviewing the display events at a first rate to determine whether to process a display event, wherein each review cycle of the display events defines a display quantum; processing a display event when the display event is to occur during a current display quantum; and 
dynamically refreshing the display device at a second rate to display a frame associated with the display event, the first rate different from the second rate.


AN: 16/946,788
1
12
2
13
3
14
4
15
5

6
16
7
17
18
19
20
US 10,388,054
1
7
2
8
3
9
1
5
1
1
12

13
12


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glen et al. (US 2016/0275916).  
Regarding independent claim 18, Glen teaches a display system comprising: 
a display device (Figure 1: Display Device 104) to display a first frame including a first image (Figures 7 – 9: Frame A); 
an input device (Figure 6: User Input Device 612) to receive a sequence of inputs to interact with the first image displayed within the first frame (paragraph 44: one or more of input device 612 to allow a user to provide input, such as in gaming systems); 
one or more graphics processors (Figure 1: Logic 102) to generate a second image for display within a second frame and a third image for display within a third frame, the first frame having a first requested presentation time and the third frame having a second requested presentation time (Figure 8: Frame A have a first presentation time of 6.94ms and Frame C have a second presentation time of 10ms); and 
a display engine (Figure 1: Rendered Frame Generator 106) to present the second frame for display at the first requested presentation time, present the third frame for display at the second requested presentation time (Figure 8: Frame B have a first presentation time of 6.94ms and Frame C have a second presentation time of 10ms), and cause the display device to dynamically refresh to display the second frame and the third frame, wherein a refresh rate of the display varies between display of the first frame, second frame, and third frame (Figure 8: Frames A – C have varying presentation time durations).  

Regarding dependent claim 19, Glen teaches wherein the one or more graphics processors are to generate the third image for display during the third frame before display of the second frame (paragraph 46: trigger 707 corresponds to the rendering of Frame B and trigger 706 corresponds to the rendering of Frame C; Figure 8: trigger event 706 of rendering Frame C is before the display of Frame B).

Regarding dependent claim 20, Glen teaches display logic to configure display events associated with the second frame and the third frame, the display events including configuration data to configure the display engine to display the second frame and the third frame (paragraphs 46 – 47 and Figures 8 and 9: depending on the trigger events 707 for rendering of Frame B and trigger events 706 for rendering of Frame C occurs varies on when and for how long Frame B and Frame C are displayed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7 and 12 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glen et al. (US 2016/0275916) in view of Piemonte et al. (US 2013/0321472).  
Regarding independent claim 1, Glen teaches a method of generating and displaying data on a display device, the method comprising: 
receiving an input to interact with an image presented via the display (paragraph 44: one or more of input device 612 to allow a user to provide input, such as in gaming systems); 
generating a sequence of frames in response to the input (paragraph 44: one or more of input device 612 to allow a user to provide input, such as in gaming systems), the sequence of frames having an animation frame rate independent of a current refresh rate of the display device (paragraph 30: rendered frame generator 106 may generate rendered frames at a render rate that may be configurable or variable; paragraph 35: display device 104 may be a display with a variable refresh rate); 
configuring display events associated with the sequence of frames, the display events including configuration data to configure a display engine to display one or more frames in the sequence of frames, each frame in the sequence of frames having a requested presentation time based on the animation frame rate (Figures 7 – 9: time periods and timeline of Frames A – C being displayed); 
processing a first display event associated with a first frame in the sequence of frames, wherein processing the first display event includes reading the configuration data to configure the display engine to display the first frame (Figures 3 – 5: Determination Steps 304, 404, and 502 determines how the new frame is to processed, such as a new frame display rate 306, redisplay current frame within a safe display rate 406); 
presenting the configuration data to the display engine at a display time based on the requested presentation time (paragraph 40: the computed presentation rate may be based on an average presentation rate of previous frames); and 
dynamically refreshing the display device based on the display time to display the sequence of frames (paragraph 40: it is determined that a future frame will be provided at an expected new frame display rate).
Glen does not expressly disclose the animation frame rate determined based on a parameter associated with the input.  Piemonte discloses manipulating the virtual camera to create virtual camera velocity through touch inputs (paragraph 58).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Glen's system to achieve a predictable result of in a gaming environment, as disclosed by Glen, a virtual camera can be manipulated via a user input, as taught by Piemonte, which can cause rendering of a new frame to increase thus achieving a predictable result of varying the frame rendering rate which would be affected by the user input of adjusting the virtual camera.  

Regarding dependent claim 2, Glen teaches successively refreshing the display device at the animation frame rate of the sequence of frames (paragraph 23: the logic determines the average presentation rate for the previously presented frames by determining the average render rate for previously presented frames and that is supported within an acceptable display refresh rate range).

Regarding dependent claim 3, Glen teaches wherein the animation frame rate is a first animation frame rate and the method additionally comprises: displaying the sequence of frames at the first animation frame rate for a period; adjusting the animation frame rate to a second animation frame rate after the period; and dynamically refreshing the display device at the second animation frame rate (Figures 7 – 9: variable refresh rate going at least between 40Hz, 144Hz, 100Hz for Frames A – C).

Regarding dependent claim 4, the combination of Glenj’s and Piemonte’s systems teaches wherein the input is received from a touch input device and the parameter associated with the input is a velocity (Peimonte, paragraph 58: manipulating the virtual camera to create virtual camera velocity through touch inputs) or pressure associated with the input.

Regarding dependent claim 5, Glen teaches wherein configuring display events associated with the sequence of frames includes storing the display events into a data structure in memory (paragraph 30: frame buffer 108).

Regarding dependent claim 6, Glen teaches periodically reviewing the display events at a first rate to determine whether to process a display event, wherein each review cycle of the display events defines a display quantum (paragraphs 46 – 47 and Figures 8 and 9: trigger 707 corresponds to the rendering of Frame B and trigger 706 corresponds to the rendering of Frame C; Figure 8: trigger event 706 of rendering Frame C is before the display of Frame B, wherein the trigger events are during the display of Frame A); 
processing a display event when the display event is to occur during a current display quantum (Figures 8 and 9: Trigger event 707 for rendered of Frame C isn’t processed before display of Frame B and Trigger event 706 for rendered of Frame B is processed which then Frame B is displayed); and 
dynamically refreshing the display device at a second rate to display a frame associated with the display event, the first rate different from the second rate (Figures 8 and 9: the frame rate for displaying Frames A – C varies depending on the circumstances of when Frames B and C are rendered).

Regarding dependent claim 7, Glen teaches displaying the first frame for a first number of display quanta (Figures 8 and 9: Frame A is displayed at first time period); 
displaying a second frame for a second number of display quanta (Figures 8 and 9: Frame B is displayed at first time period); and 
not refreshing the display between the first frame and the second frame (Figures 8 and 9: Frames A and B are not refreshed for a plurality of Refresh periods, such as Frame A for Refresh N, N+1, and N+2 (depending on Trigger Event 706) and Frame B for Refresh N+2 (depending on Trigger Event 706), N+3, N+4).

Regarding independent claim 12, Glen teaches a non-transitory machine readable medium storing instructions which, when executed by one or more processors (Claim 17), cause the one or more processors to perform operations comprising: 
receiving an input to interact with an image presented via the display (paragraph 44: one or more of input device 612 to allow a user to provide input, such as in gaming systems); 
generating a sequence of frames in response to the input (paragraph 44: one or more of input device 612 to allow a user to provide input, such as in gaming systems), the sequence of frames having an animation frame rate independent of a current refresh rate of the display device (paragraph 30: rendered frame generator 106 may generate rendered frames at a render rate that may be configurable or variable; paragraph 35: display device 104 may be a display with a variable refresh rate); 
configuring display events associated with the sequence of frames, the display events including configuration data to configure a display engine to display one or more frames in the sequence of frames, each frame in the sequence of frames having a requested presentation time based on the animation frame rate (Figures 7 – 9: time periods and timeline of Frames A – C being displayed); 
processing a first display event associated with a first frame in the sequence of frames, wherein processing the first display event includes reading the configuration data to configure the display engine to display the first frame (Figures 3 – 5: Determination Steps 304, 404, and 502 determines how the new frame is to processed, such as a new frame display rate 306, redisplay current frame within a safe display rate 406); 
presenting the configuration data to the display engine at a display time based on the requested presentation time (paragraph 40: the computed presentation rate may be based on an average presentation rate of previous frames); and 
dynamically refreshing the display device based on the display time to display the sequence of frames (paragraph 40: it is determined that a future frame will be provided at an expected new frame display rate).
Glen does not expressly disclose the animation frame rate determined based on a parameter associated with the input.  Piemonte discloses manipulating the virtual camera to create virtual camera velocity through touch inputs (paragraph 58).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Glen's system to achieve a predictable result of in a gaming environment, as disclosed by Glen, a virtual camera can be manipulated via a user input, as taught by Piemonte, which can cause rendering of a new frame to increase thus achieving a predictable result of varying the frame rendering rate which would be affected by the user input of adjusting the virtual camera.  

Regarding dependent claim 13, Glen teaches successively refreshing the display device at the animation frame rate of the sequence of frames (paragraph 23: the logic determines the average presentation rate for the previously presented frames by determining the average render rate for previously presented frames and that is supported within an acceptable display refresh rate range).

Regarding dependent claim 14, Glen teaches wherein the animation frame rate is a first animation frame rate and the operations additionally comprise: displaying the sequence of frames at the first animation frame rate for a period; adjusting the animation frame rate to a second animation frame rate after the period; and dynamically refreshing the display device at the second animation frame rate rate (Figures 7 – 9: variable refresh rate going at least between 40Hz, 144Hz, 100Hz for Frames A – C).

Regarding dependent claim 15, the combination of Glenj’s and Piemonte’s systems teaches wherein the input is received from a touch input device and the parameter associated with the input is a velocity (Peimonte, paragraph 58: manipulating the virtual camera to create virtual camera velocity through touch inputs) or pressure associated with the input.

Regarding dependent claim 16, Glen teaches periodically reviewing the display events at a first rate to determine whether to process a display event, wherein each review cycle of the display events defines a display quantum (paragraphs 46 – 47 and Figures 8 and 9: trigger 707 corresponds to the rendering of Frame B and trigger 706 corresponds to the rendering of Frame C; Figure 8: trigger event 706 of rendering Frame C is before the display of Frame B, wherein the trigger events are during the display of Frame A); 
processing a display event when the display event is to occur during a current display quantum (Figures 8 and 9: Trigger event 707 for rendered of Frame C isn’t processed before display of Frame B and Trigger event 706 for rendered of Frame B is processed which then Frame B is displayed); and 
dynamically refreshing the display device at a second rate to display a frame associated with the display event, the first rate different from the second rate (Figures 8 and 9: the frame rate for displaying Frames A – C varies depending on the circumstances of when Frames B and C are rendered).

Regarding dependent claim 17, Glen teaches displaying the first frame for a first number of display quanta (Figures 8 and 9: Frame A is displayed at first time period); 
displaying a second frame for a second number of display quanta (Figures 8 and 9: Frame B is displayed at first time period); and 
not refreshing the display between the first frame and the second frame (Figures 8 and 9: Frames A and B are not refreshed for a plurality of Refresh periods, such as Frame A for Refresh N, N+1, and N+2 (depending on Trigger Event 706) and Frame B for Refresh N+2 (depending on Trigger Event 706), N+3, N+4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612